     Case 2:18-cv-00917-GMN-PAL Document 27 Filed 03/07/19 Page 1 of 4



 1   *
     BRENT L. RYMAN, ESQ. (#008648)
 2   ERICKSON, THORPE & SWAINSTON, LTD.
     99 West Arroyo Street
 3   P.O. Box 3559
     Reno, Nevada 89505
 4   Telephone: (775) 786-3930
     Attorneys for Nye County Defendants
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF NEVADA
10
11
12
     VASILI PLATUNOV, an individual and
13   EST.-ALFA K-9 SECURITY SERVICE                   Case No.: 2:18-cv-00917-GMN-PAL
     LLC,
14                                                    STIPULATION AND [PROPOSED]
                   Plaintiffs,                        ORDER TO CONTINUE MOTION
15                                                    HEARING SCHEDULED FOR
     v.                                               MARCH 12, 2019
16
17   NYE COUNTY, a political subdivision of
     the State of Nevada, BOARD OF NYE
18   COUNTY COMMISSIONERS, ANGELA
     BELLO, NYE COUNTY DISTRICT
19   ATTORNEY
20               Defendants.
     __________________________________/
21
22          COMES NOW, the parties, by and through their undersigned Attorneys of Record, and
23   hereby respectfully submit this Stipulation and Order to Continue Motion Hearing currently
24   set for March 12, 2019, due to a scheduling conflict for undersigned counsel for Defendants,
25   who will be out of the state on the scheduled date. This hearing involves the parties’ Joint
26   Motion for Extension of Discovery and Related Deadlines (#23) (first request) filed
27   February 13, 2019, which was initially set for a hearing on March 4, 2019, via this Court’s
28   Minute Order (#24) issued February 20, 2019.


                                                  1
     Case 2:18-cv-00917-GMN-PAL Document 27 Filed 03/07/19 Page 2 of 4



 1          Because counsel for Plaintiffs was unable to attend that date due to a host of required
 2   appearances in the Fifth Judicial District Court, Nye County, undersigned defense counsel
 3   agreed to a continuance and a stipulation with new requested dates was submitted. While the
 4   Court granted the stipulation on February 28, 2019, the Order (#26) set the hearing for a date
 5   not included in the stipulation. Unfortunately, undersigned counsel for Defendants will be
 6   out of the office with family for a long-planned vacation that next week, and therefore has
 7   requested that Plaintiffs’ counsel stipulate, and begs the Court’s indulgence to consider,
 8   another short continuance of the upcoming hearing.1 The parties represent that Plaintiffs’
 9   counsel Thomas J. Gibson, Esq., and Defendant’s counsel Brent L. Ryman, Esq., have
10   available dates as follows:
11                  Tuesday, March 26, 2019 (beginning at 2 p.m.)
12                  Wednesday, March 27, 2019
13                  Thursday, March 28, 2019
14          DATED this 7 th day of March, 2019.
15                                                GIBSON LAW GROUP, PLLC..
16
17                                                _____/s Thomas J. Gibson _________________
                                                  THOMAS J.GIBSON, ESQ. (#03995)
18                                                2340 East Calvada Blvd.,#5
                                                  Pahrump, Nevada 89408
19                                                Telephone (775) 209-1035
                                                  Attorneys for Plaintiffs
20
21   ///
22   ///
23   ///
24
25          1
             . This stipulation would have been submitted immediately after the issuance of the
     Court’s Order (#26) but for the undersigned’s mistake in believing the new hearing was set for
26   Tuesday, March 5, 2019, which all counsel discussed at Plaintiff’s deposition shortly after
     receiving the CMECF notification. It was only the morning of March 5, 2019, as counsel
27   prepared to exit the office to catch a plane for what he believed would be the hearing, that the
     mistake was noticed and the request to reschedule issued to Plaintiff’s counsel and the
28   Courtroom Clerk.

                                                      2
     Case 2:18-cv-00917-GMN-PAL Document 27 Filed 03/07/19 Page 3 of 4



 1            DATED this 7th day of March, 2019.
 2                                               ERICKSON, THORPE & SWAINSTON, LTD.
 3
 4                                                       /s/ Brent Ryman
                                                 BRENT L. RYMAN, ESQ. (#008648)
 5                                               ERICKSON, THORPE & SWAINSTON, LTD.
                                                 99 West Arroyo Street
 6                                               P.O. Box 3559
                                                 Reno, Nevada 89505
 7                                               Telephone: (775) 786-3930
                                                 Attorneys for the Nye County Defendants
 8   ///
 9                                              ORDER
10            This matter having come before the Court upon the Stipulation of the parties, and good
11   cause appearing therefore,
12            IT IS HEREBY ORDERED that the hearing scheduled for the 12th day of March 2019 be
13   continued to the 26th day of March, 2019 at2:00 p.m., or as soon thereafter as counsel may be
14   heard.
15            DATED this 8th day of March, 2019.
16
17                                               ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                    3
     Case 2:18-cv-00917-GMN-PAL Document 27 Filed 03/07/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2         Pursuant to FRCP Rule 5, I certify that I am an employee of ERICKSON, THORPE &
 3   SWAINSTON, LTD. and that on this day I caused to be served a true and correct copy of the
 4   attached document by:
 5         G      U.S. Mail
 6
           G      Facsimile Transmission
           G      Personal Service
 7         G      Messenger Service
 8         x      CMECF

 9   addressed to the following:
10   THOMAS J.GIBSON, ESQ.
     2340 East Calvada Blvd.,#5
11   Pahrump, Nevada 89408
     Telephone (775) 209-1035
12   Attorneys for Plaintiffs
13         DATED this 7th day of March, 2019.
14
                                                        /s/ Brent Ryman
15                                                   Brent Ryman
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
